DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/845,924, filed on December 18, 2017.
Drawings
The drawings are objected to because in Figure 12, the gate electrode (GE) is labeled as the semiconductor active layer (SA) and vice versa, in both transistors (TRs, TRd).  (Figure 11, which shows a plan view of Figure 12, shows bottom gate transistors. See also applicants’ specification, page 21,  ¶ 107.)

    PNG
    media_image1.png
    447
    756
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph [0001], line 2: After “2017,”, add “now issued as U.S. Patent No. 11,195,955,”.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16, respectively, of prior U.S. Patent No. 11,195,955. This is a statutory double patenting rejection.  The claim language is word-for-word the same as in the ’955 patent.
Regarding claim 1: Claim 1 of the ’955 patent discloses a display substrate (line 1), comprising: 2a base substrate (line 2); 3a first buffer layer disposed on the base substrate (line 3); 4a first thin film transistor comprising a first semiconductor active layer disposed on the 5first buffer layer, a first gate electrode, a first source electrode, and a first drain electrode (lines 4-7); 6a gate insulating layer between the first gate electrode and the first semiconductor active 7layer (lines 8-9); 8a first inter-insulating layer disposed on the gate insulating layer (lines 10-11); 9a second thin film transistor electrically connected to the first thin film transistor, the 10second thin film transistor comprising a second gate electrode, a second semiconductor active iilayer, a second source electrode and a second drain electrode (lines 12-16); 12a second inter-insulating layer covering the second semiconductor active layer (lines 17-18); and 13a capacitor comprising a first capacitor electrode and a second capacitor electrode (lines 19-20), 14wherein: isthe first semiconductor active layer comprises a first material and the second 16semiconductor active layer comprises a second material different from the first material (lines 21-25); 17the first gate electrode is disposed on the first semiconductor active layer (lines 26-27); 18the second semiconductor active layer is disposed on the first inter-insulating layer (lines 28-29); 19the first gate electrode, the second gate electrode, and the first capacitor electrode are 20formed on the gate insulating layer (lines 30-32); the first gate electrode, the second gate electrode, and the first capacitor electrode are 25disposed under the second inter-insulating layer (lines 33-35); the first and second source electrodes, the first and second drain electrodes, and the 24second capacitor electrode are disposed on the second inter-insulating layer (lines 36-38); 25at least one of the first source electrode, the second source electrode, the first drain 26electrode, and the second drain electrode comprises (lines 39-41): 27a first conductive layer (line 42); and 28a second conductive layer disposed on the first conductive layer and electrically 29connected to the first conductive layer (lines 42-45); 30the second capacitor electrode is integrally formed and continuous with the second 31source electrode (lines 46-47); and 32the second capacitor electrode consists of the first conductive layer or the second 33conductive layer (lines 47-49).
Regarding claim 2: Claim 2 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses the first material comprises an oxide 2semiconductor, and the second material comprises polysilicon (claim 2, lines 1-3).
Regarding claim 3, which depends from claim 2: Claim 3 of the ’955 patent, which depends from claim 2 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses the oxide semiconductor comprises 2at least one of Zn, In, Ga, Sn, and a mixture thereof (claim 3, lines 1-3).
Regarding claim 4, which depends from claim 1: Claim 4 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses the first material comprises poly-2silicon, and the second material comprises an oxide semiconductor (claim 4, lines 1-3).
Regarding claim 5, which depends from claim 4: Claim 5 of the ’955 patent, which depends from claim 4 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses the oxide semiconductor comprises 26at least one of Zn, In, Ga, Sn, and a mixture thereof (claim 5, lines 1-3).
Regarding claim 6, which depends from claim 1: Claim 6 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses an organic light emitting 2device electrically connected to the second thin film transistor (claim 6, lines 1-3).
Regarding claim 7, which depends from claim 1: Claim 7 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses at least one of the first and second 2source electrodes, and the first and second drain electrodes comprises (claim 7, lines 1-3): 3the first conductive layer (claim 7, line 4); 4the second conductive layer (claim 7, line 5); and 5a third conductive layer disposed on the second conductive layer (claim 7, lines 5-7).
Regarding claim 8, which depends from claim 7: Claim 8 of the ’955 patent, which depends from claim 7 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses at least one of the first, second, and 2third conductive layers comprises aluminum or titanium (claim 8, line 1-3).
Regarding claim 9, which depends from claim 1: Claim 9 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses each of the first and second gate 2electrodes comprises molybdenum (claim 9, lines 1-2).
Regarding claim 10, which depends from claim 1: Claim 10 of the ’955 patent, which depends from claim 1 of the ’955 patent, discloses each of the first and second source 2electrodes, and the first and second drain electrodes comprises molybdenum (claim 10, lines 1-3).
Regarding claim 11: Claim 1 of the ’955 patent discloses a display substrate (line 1), comprising: 2a base substrate (line 2); a first buffer layer disposed on the base substrate (line 3);27 a first thin film transistor comprising a first semiconductor active layer disposed on the first buffer layer, a first gate electrode disposed on the first semiconductor active layer, a first 6source electrode, and a first drain electrode (lines 4-7); 7a gate insulating layer between the first gate electrode and the first semiconductor active 8layer (lines 8-9); 9a first inter-insulating layer disposed on the gate insulating layer (lines 10-11); 10a second thin film transistor electrically connected to the first thin film transistor, the iisecond thin film transistor comprising a second gate electrode, a second semiconductor active 12layer, a second source electrode and a second drain electrode (lines 12-16); 13a second inter-insulating layer covering the second semiconductor active layer (lines 17-18); and 14a capacitor comprising a first capacitor electrode and a second capacitor electrode, 15wherein (lines 18-21): 16the first semiconductor active layer comprises an oxide semiconductor, and the second 17semiconductor active layer comprises a material different from the oxide semiconductor (lines 22-25); 18the second semiconductor active layer is disposed on the first inter-insulating layer (lines 26-27); 19the first gate electrode, the second gate electrode, and the first capacitor electrode are 20formed on the gate insulating layer (lines 28-30); 21the first gate electrode, the second gate electrode, and the first capacitor electrode are 22disposed under the second inter-insulating layer (lines 31-33); 23the first and second source electrodes, the first and second drain electrodes, and the 24second capacitor electrode are disposed on the second inter-insulating layer (lines 34-36); 25at least one of the first source electrode, the second source electrode, the first drain electrode, and the second drain electrode comprises (lines 37-39): 28a first conductive layer (line 40); and a second conductive layer disposed on the first conductive layer and electrically 29connected to the first conductive layer (lines 41-43); 30the second capacitor electrode is integrally formed and continuous with the second 31source electrode (lines 44-45); and 32the second capacitor electrode consists of the first conductive layer or the second 33conductive layer (lines 45-47).
Regarding claim 12, which depends from claim 11: Claim 12 of the ’955 patent, which depends from claim 11 of the ’955 patent, discloses the oxide semiconductor comprises 2at least one of Zn, In, Ga, Sn, and a mixture thereof (claim 12, lines 1-3).
Regarding claim 13, which depends from claim 11: Claim 13 of the ’955 patent, which depends from claim 11 of the ’955 patent, discloses an organic light emitting 2device electrically connected to the second thin film transistor (claim 13, lines 1-3).
Regarding claim 14, which depends from claim 11: Claim 14 of the ’955 patent, which depends from claim 11 of the ’955 patent, discloses at least one of the first and second 2source electrodes, and the first and second drain electrodes comprises (claim 14, lines 1-3): 3the first conductive layer (claim 14, line 4); 4the second conductive layer (claim 14, line 5); and sa third conductive layer disposed on the second conductive layer (claim 14 lines 5-7).
Regarding claim 15, which depends from claim 14: Claim 15 of the ’955 patent, which depends from claim 14 of the ’955 patent, which depends from claim 11 of the ’955 patent, discloses at least one of the first, second, and third conductive layers comprises aluminum (claim 15, lines 1-3).
Regarding claim 16, which depends from claim 11: Claim 16 of the ’955 patent, which depends from claim 11 of the ’955 patent, discloses each of the first and second gate electrodes comprises molybdenum (claim 16, lines 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897